DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/07/2022.  Claims 1 - 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
Page 9 has a paragraph numbered as 001 which should be numbered as 0038.  Page 10 has a paragraph numbered 002 which should be numbered as 0039.  All following paragraphs need to be renumbered considering the previous corrected numbering.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 11 disclose identifying a set of sequential IOs includes performing a time dimensional comparison between the workload IOs and their corresponding data tracks.  The specification discloses a time dimensional comparison only once in the specification in paragraph 0041.  Int   This fails certain tests of the In Re Wands, 858 F.2d 731,737, 8USPQ2d 1400, 1404 tests of undue experimentation as listed and described below.
(A)	Breadth Of The Claims:
	The claims disclose a time dimensional comparison operation between IO’s and corresponding data tracks.  There is no indication as to how the comparison is performed or what the breadth of such a comparison is.  An IO is an operation performed in computer system.  The data tracks are where data is stored.  It is unclear how an operation is compared to data tracks since the two objects being compared are fundamentally different from each other.  There is also no indication what aspect of the IO’s and the data tracks are compared in a time dimensional comparison according to the claims or specification.  There is no mention of what a time dimension is in the specification or claims.  The specification discloses a time series but there is no indication if the time series is or is not the same as a time dimension.
(B)	The Nature Of The Invention:
	The claims invention is based on part on a comparison that is not known in the art and is not disclosed in the specification or claims.  The time dimensional comparison is not sufficiently disclosed or explained in the specification.
(C)	The State Of The Prior Art:
	A search of the prior art fails to show the prior art supports a time dimensional comparison without explanation as to what such a comparison is.  A search on the Internet and in PE2E SEARCH shows there is a lack of prior knowledge of what a time dimensional comparison is since the term is not used in the prior art in each search.  This shows the state of the prior art does not support a time dimensional comparison without explicit explanation as to what such a comparison is.
(D)	The Level Of One Of Ordinary Skill:
	The prior art fails to show support for a time dimensional comparison and the specification fails to provide any explanation as to what a time dimensional comparison is exactly.  These two aspects together show that one of ordinary skill in the art would not know what a time dimensional comparison encompasses.  There is a lack of evidence as to what a time dimensional comparison alone is let alone with regard to IO operations and data tracks.  It would also not be clear as to how an IO is compared to a data track using a time dimensional comparison or any other comparison.  An IO is an operation that is performed in a computer system such as a read or write operation.  A data track is a location in memory where data is stored.  Without more information it would not be clear how an operation to be performed can be compared to a location in memory.
(E)	The Level Of Predictability In The Art:
	There is a low level of predictability in the art to perform and use a time dimensional comparison of an IO and a data track since a time dimensional comparison does not appear to be well-known in the art and is not properly disclosed in the specification.  It would be unclear how to perform such a comparison and thus the outcome of the comparison is not predicted.
(F)	The Amount Of Direction Provided By The Inventor:
	The inventor only discloses the time dimensional comparison once in the specification in paragraph 0041.  The paragraph indicates the comparison is between an IO and an associated data track based on fingerprints.  It is also indicated that the comparison is described in more detail in other sections of the specification.  There are multiple examples of comparison in other sections of the specification.  However, since there is no other mention of a time dimensional comparison it is unclear what comparison if meant to be the time dimensional comparison specifically.  There also appears a lack of examples of a comparison of an IO fingerprint and a data track IO.  
(G)	The Existence Of Working Examples:	There is a lack of examples in the prior art of a time dimensional comparison and such a comparison between IOs and data tracks.  Time dimension comparison does not appear to be well-known concept in the art as referred to in the claims and specification.  The time dimensional comparison is only mentioned once in the specification and there is no specific indication how the comparison is performed exactly.
(H)	The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure:
	Due to the multiple issues list above it would require an undo amount of experimentation to make and use the invention as claimed.  The time dimensional comparison is not properly defined in the specification and also does not appear to be a well-known process in the art used to compare related to IOs and data tracks as claimed.  
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 disclose the use of a time dimensional comparison used to identify sequential IOs based on workload IOs and data tracks.  As indicated above, the specification fails to sufficiently describe the time dimensional comparison.  The time dimensional comparison is only mentioned once in paragraph 0041.  There is no further mention of how the comparison is performed and such a comparison does not appear to be a known concept in the art.  This makes the limitation of the time dimensional comparison of the IOs and data tracks indefinite since it is unclear what the scope of such a limitation is.  
All remaining claims are rejected for being dependent on a rejected base claim.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
The Applicant’s arguments are moot in view of the new grounds of rejection.  The amendments have changed the scope of the claims requiring further search and consideration of the prior art.  The new grounds of rejection are a result of the further search and consideration of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136